Name: 2004/613/EC: Commission Decision of 6 August 2004 concerning the creation of an advisory group on the food chain and animal and plant health
 Type: Decision
 Subject Matter: health;  agricultural activity;  marketing;  consumption;  EU institutions and European civil service
 Date Published: 2005-10-12; 2004-08-25

 25.8.2004 EN Official Journal of the European Union L 275/17 COMMISSION DECISION of 6 August 2004 concerning the creation of an advisory group on the food chain and animal and plant health (2004/613/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) In its White Paper on European governance adopted on 25 July 2001 (1), the Commission committed itself to opening up the policy-making process in the European Union to involve more people and organisations in developing and implementing policies. (2) On 11 December 2002 the Commission adopted a communication on the General principles and minimum standards for consultation of interested parties by the Commission (2), to ensure a consistent approach to consultation on the part of all the Commission's departments and to make the consultation process more transparent. (3) It is necessary for the Commission to consult and inform consumers and socio-professional circles concerned with issues relating to labelling and presentation of food and feed, food and feed safety, human nutrition in relation to food legislation, animal health and animal welfare, as well as plant health. (4) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (3) provides for open and transparent public consultation, directly or through representative bodies, during the preparation, evaluation and revision of food law, except where the urgency of the matter does not allow it. (5) The White Paper on food safety adopted by the Commission on 12 January 2000 (4) provides for the creation of an advisory group on food safety by reorganising the existing advisory committees (Action 81). (6) The Advisory Committee on Foodstuffs was established by Commission Decision 80/1073/EEC (5). (7) Other advisory committees dealing with matters covered by the common agricultural policy were established by Commission Decision 98/235/EEC (6). (8) Past experience has shown the need to regroup and reorganise the different advisory committees on matters concerning the food chain and animal and plant health and to improve their operation. (9) It is essential to establish ongoing systems for the consultation of citizens at European level during the preparation, evaluation and revision of Community food law. (10) In view of the need for an integrated approach to the food chain and animal and plant health in order to protect consumers, it is important to include all issues of food legislation in the consultation systems, including aspects relating to the labelling and presentation of food and feed, safety of food and feed, human nutrition in relation to food legislation, animal health, including measures relating to animal welfare, and the various aspects of plant health, such as plant protection, plant protection products and their residues, and conditions for the marketing of seed and propagation material, including biodiversity, and including matters pertaining to industrial property. (11) In view of the broad field of consultation in question and the subsequently large number of interested parties, an effective ongoing consultation system will involve the consultation of citizens through bodies representing interests related to the food chain and animal and plant health at European level, although the direct consultation of citizens must still be possible. (12) The socioeconomic players involved, including consumer associations in Member States, have set up organisations at European Union level to represent interests related to the food chain and animal and plant health at European level. (13) The quality of consultation systems depends on a direct dialogue between the Commission and representative European bodies taking place at structured meetings in the context of an advisory group, especially with regard to the Commission's programme of work on food issues. (14) For practical reasons connected with the organisation of meetings, the composition of the advisory group should not be too broad; however, adequate representation of the interests of the food chain and animal and plant health should be ensured. As the group will be consulted in particular on the Commission's programme of work, it will in practice be essential for it to embrace the representative bodies that are the most capable of protecting, at European level, general interests connected with the food chain and animal and plant health. (15) To ensure that the group works efficiently and transparently, its operating procedures should include the possibility of organising working group meetings which would be open to other interested parties or bodies, where necessary. (16) In the interests of clarity, Decision 80/1073/EEC should be repealed, HAS DECIDED AS FOLLOWS: Article 1 An advisory group on the food chain and animal and plant health, hereinafter called the group, shall be set up and attached to the Commission. Article 2 Tasks 1. The Commission shall consult the group on its programme of work in the following fields:  food and feed safety,  food and feed labelling and presentation,  human nutrition, in relation to food legislation,  animal health and welfare,  matters relating to crop protection, plant protection products and residues thereof, and conditions for the marketing of seed and propagation material, including biodiversity, and including matters pertaining to industrial property. 2. In addition, the Commission will be able to consult the group on any measures which the Commission has to take or propose in these fields. Article 3 Composition of the group 1. The group shall be composed of no more than 45 representatives of representative European bodies. These bodies must have as their objective the protection of interests in the fields referred to in Article 2(1) and must meet the following criteria: general nature of the interests protected, representation covering all or most Member States and permanent existence at Community level with direct access to members expertise to permit swift and coordinated reactions. 2. Within one month of the date of adoption of this Decision, the Commission shall invite bodies wishing to participate in the group to express their interest within one month, and to explain their interest and the way in which they meet the above criteria. 3. The Commission shall select the bodies which most effectively meet the above criteria and shall draw up a list of bodies to be published in the Official Journal of the European Union. 4. Each body selected shall ensure coordination of consultation and information activities within its own organisation so as to present views of the interests it represents which are as representative as possible. Article 4 Working methods 1. The group shall in principle meet twice a year at the premises of the Commission and whenever the Commission considers a meeting necessary. 2. Working groups may be created to examine specific questions on the basis of terms of reference set by the group or whenever necessary. 3. The Commission may invite experts or observers, including representative bodies from non-member States, where appropriate or necessary, to participate in the work of the group or working groups. 4. The group and any working group shall meet according to the arrangements and the timetable set by the Commission, and shall be chaired by the Commission. 5. The group shall adopt its own Rules of Procedure on the basis of a proposal from the Commission. The Commission's departments shall provide secretarial services for the meetings and work of the group and any working groups. 6. The Commission shall ensure publicity for the work of the group. Article 5 Confidentiality Members of the group, ad hoc experts and any other persons invited to the group's meetings as observers shall be obliged not to disclose information which has come to their knowledge through the work of the group or its working groups and which has been classified by the Commission as confidential. In such cases, the Commission may decide that only the members of the group may receive such information and attend meetings. Article 6 Final provision Commission Decision 80/1073/EEC setting up an Advisory Committee on Foodstuffs is repealed. Article 7 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 6 August 2004. For the Commission David BYRNE Member of the Commission (1) COM(2001) 428 final. (2) COM(2002) 704 final. (3) OJ L 31, 1.2.2002, p. 1. Regulation as amended by Regulation (EC) No 1642/2003 (OJ L 245, 29.9.2003, p. 4). (4) COM(1999) 719 final. (5) OJ L 318, 26.11.1980, p. 28. (6) OJ L 88, 24.3.1998, p. 59.